     Case 2:20-cv-02249-RSWL-JEM Document 27 Filed 07/07/20 Page 1 of 1 Page ID #:74



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10 L. Ray Harmon                              )            2:20-cv-02249-RSWL-JEMx
                              Plaintiff,      )
11
           v.                                 )
12                                            )            ORDER DISMISSING CASE
13     Campbell, Campbell and Campbell, Inc., )
                                              )
14                                            )
15                            Defendant.      )
16            On June 2, 2020, the Court ordered counsel to Show Cause [26] why this action should
17 not be dismissed for lack of prosecution. To date, counsel has not complied with this order with
18 a written response or the filing of the alternative documents in lieu of a written response. The
19 July 2, 2020 deadline to respond has come and gone. Counsel was warned that failure to comply
20 with the Order to Show Cause may result in the dismissal of this action for lack of prosecution
21 and failure to comply with this Court’s order.
22            Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
23 without prejudice for failure to prosecute and failure to obey an order of this Court. The Clerk of
24 the Court is directed to close the file.
25
              IT IS SO ORDERED.
26
       Dated: July 7, 2020                 s/ RONALD S.W. LEW
27
                                           HONORABLE RONALD S. W. LEW
28                                         U.S. District Judge
                                                      1
